DETAILED ACTION
This is an office action on the merits in response to the communication filed on 9/29/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 3, 4, 18, and 27 are cancelled.  Claims 1, 2 and 5-17 and 19-26 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
Applicant’s arguments are carefully considered, but Examiner respectfully disagrees.  
First, all three references (Thiels, Elischer, and Fernandes) are directed to the teaching of payment and monetary transaction in the form of either a check or a credit card.  The check or the credit card is just a means/method of performing a payment transaction.  Therefore Thiels, Elischer, and Fernandes references are in the same field of endeavor.
Second, Applicant contends that neither Thiele nor Elischer disclose any motivation or suggestion related to more secured transaction systems.  Examiner respectfully disagrees.  Thiele teaches a method and system of virtual checking and also teaches, at col.6 ln64 – col.7 ln10, that “Field 518 stores data relating to the payor/user's application authorization to create a virtual check. The data in this field represents authority granted by the payor's financial institution to the payor's mobile device to create a virtual check……… This authorization can be revoked if the payor's account is overdrawn or closed. In the event of a security breach, which can be determined by the financial institution, the authorization can be temporarily suspended until the security can be re-established by the financial institution.  This cited paragraph describes if the payor’s account is overdrawn or closed, this authorization can be revoked.  In order to prevent from overdrawing the payor’s account, a mechanism, such as “a pre-authorization charge of a second payment source account” as claimed in the present invention, can be installed in Thiele’s invention and that it modifies Thiele’s invention to include the feature of pre-authorization charge on a second account, which is disclosed in Fernandes.
	Third, Applicant further contends that “a person skilled in the art would not have recognized that the results of the combination were predicable, especially because the number of solutions is not finite.  Therefore, there was no reasonable expectation of success in combining or modifying the prior art (See In re Dow Chem. Co., 837 F.2d at 473 (“Both the suggestion and the expectation of success must be founded in the prior art, not in applicant’s disclosure).  As described above, Thiel describes a deficiency scenario where the payor’s account is overdrawn and that it would have been a reasonable expectation to modify Thiel in order to cure the deficiency.
	Fourth, Applicant’s comment on Examiner’s motivation statement of the Fernandes reference.  This is a minor typo; it should be written as “One of ordinary skill in the art at the time the invention was made would have recognized the methods of releasing the pre-authorization charge of the second account if the transaction in the first account goes through successfully as disclosed by Fernandes to the methods of creating an image of a returned check as disclosed by Thiele…..”.  It is clear from the entirety of the motivation statement that it is intended to explain the combination of Fernandes with Thiele/ Elischer.
	Finally, with respect to Applicant’s comment on the combination of references would render the invention inoperable, Examiner respectfully disagrees.  As described above, one of the commonality between the three cited references is that each relates to payment/monetary transaction.   Even if a credit card is used in Fernandes, but a credit card is linked to an account, from which the fund is being drawn.  In the other words, it is the account that is being used as a backup, not the credit card itself.  Therefore, a check or a credit card or a debit card is just a means/methods of a payment option.
	In sum, the 103 rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 8, 16 & 23 are rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”), and further in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”).
With respect to claim 1
Thiele teaches the limitations of:
generating a virtual check associated with the first payment source account comprising a checking account number, a bank routing number, and a date (see fig.3 & col.4 ln14 – col.5 ln 43); 
displaying the virtual check on at least one of a display of an electronic device of a user or the merchant (col.4 ln14 –ln19, FIG. 3 illustrates one side of a virtual check 300, which can be created on the mobile device 102 in an example. The virtual check 300 is displayed as an image on the mobile device 102, either while the virtual check 300 is being created or after the data is entered by the user or application for proofing and sending to the check receiver.);
 receiving input from the user corresponding to at least one of a plurality of check fields (see col.7 ln44 – ln47, at 606, the payor must complete certain data fields and verify the automatically populated data. Some fields that require the payor to enter data include the payment amount, payee name, and the payor's signature.);
automatically generating meta data, in real-time, on the virtual check, wherein the meta data comprises a location of check creation and a time of check creation (see col.1 ln41-ln44, In an example, creating the virtual check image includes generating tag data that includes at least one of check creation time, check creation date, and physical location of check creation; see also claim 1, receiving, from a mobile device comprising a position sensor and associated with a payor, information for a virtual check created in real-time in the mobile device associated with the payor, the information including an amount of the virtual check and a location indicating where the virtual check was created or sent from); 
embedding, in the image of the virtual check, at least part of the meta data (see col.1 ln44- ln46, In an example, creating the virtual check image includes embedding at least part of the tag data in the virtual check image.);
populating the virtual check based on the received input (see col.1 ln48-ln51, In an example, creating the virtual check image includes automatically populating tag data with data stored in the payor device. In an example, creating the virtual check image includes automatically populating check data fields with data stored in the payor device.); and 
depositing the virtual check (see col.2 ln10-ln13, In an example, the method uploads the virtual check image to a bank for deposit.); 

Thiele does not explicitly disclose, but Elischer teaches:
receiving a request, from a user, to perform a transaction with a merchant using a first payment source account, the transaction having a transaction amount ([0003], The payer may create a “payer check” by writing out the blank check to a specified payee, on a specified date, for a fixed, specified amount and signs the check to create the payment authorization; [0025], The deposit check 102D may then be transmitted to the depository bank platform 112 to cause the transfer of funds, such as from an account associated with the payer to an account associated with the payee or according to the circumstances and requirements of the transaction. See also [0029] “presentment… for redemption”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele with the teaching of Elischer as they relate to a system/method of generating virtual check.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of creating a virtual check comprising a front portion of a physical check as taught by Elischer for the predicated result of improved systems of creating a virtual check.

Thiele in view of Elischer do not explicitly disclose, but Fernandes teaches:
performing, by a computing system, a pre-authorization charge of a second payment source account in a pre-authorized amount ([0047], As will be described in more detail with respect to FIGS. 6-8, because message includes a split flag, the acquirer knows that the transaction will perform multiple card transactions and that the transaction will end in two legs. In addition, the split payment request indicates that the request is for pre-authorization (“pre-auth”) processing. That is, the payment cards—both credit and debit cards—are processed for pre-authorization – debit card being the second payment source)
releasing the pre-authorization charge of the second account if the transaction amount was successfully transferred from the first account within the predetermined time ([0049], A debit card pre-auth is similar to a credit card pre-auth except that the amount placed on hold is removed from the cardholder's available bank balance (second account) and the cardholder can typically see that the funds are on hold. Holds are typically released when the transaction clears the cardholder's account (first account) or a period of time from the original transaction time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/ Elischer with the teaching of Fernandes as they relate to a system/method of processing electronic financial transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of releasing the pre-authorization charge of the second account if the transaction in the first account goes through successfully as disclosed by Fernandes to the methods of creating an image of a returned check as disclosed by Thiele for the predicated result of a more secured transaction system.

With respect to claim 2
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  Elischer further teaches: endorsing the virtual check by inserting an electronic signature of the merchant with merchant's permission or pre-authorization ([0061], The payee platform 108 may display a graphic representation of the virtual check 102, such as a representation of each of the front and the back of the virtual check 102, on the user interface 122. The payee may visually validate the payer's signature and decide whether to accept payment. The payee may then endorse the virtual check 102 via the user interface 122, such as by writing or typing an endorsement signature and an optional endorsement message (e.g., “For Deposit Only”). The endorsement data may appear on the back of the virtual check 102 as displayed. The payee platform 108 may then digitally sign the virtual check, which may, in part, provide the payee check 102C, as disclosed herein.)

With respect to claim 8
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  Elischer further teaches: generating a QR code in the virtual check for endorsing a check with a QR-code for extra security to identify a person making a deposit ([0073], FIG. 8D is a graphic payee check 842 associated with the payee check 102C..… The back side includes an endorsement 848 by the payee in the form of the payee's signature and, optionally, a barcode 850, such as a two-dimensional barcode or quick response (QR) code, that may encode data that has been added to the template 800, such as the data (e.g., essential transaction data) that is included in the data tags 202A, 202B, 202C.)


With respect to claim 16
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  Elischer further teaches: verification of account number if the scanning of the check does not show at least one of an account number and a routing number properly ([0034], FIG. 3 is a block diagram of a registration service 300 including a registration platform 103. In various examples, the registration service 300 may sign up members for the virtual check service, validate the identities of the parties in the transaction and create cryptographic keys that are associated with each of the parties; [0039], The registration service 300 may tend to establish an identity of a user of the system 100..…..The verification may cross reference personal data of the user, such as a name, address, bank account numbers, mortgage loans, credit card accounts, biometric data, and other identifiers as disclosed above, with public records.)

With respect to claim 23
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  Elischer further teaches: generating an electronic invoice with the payment linked to the virtual check ([0065], Remitters, wholesale, and retail providers may utilize an optional text memo field in the virtual check 102 to link their remittance advices or invoices to the virtual check 102 payment, such as may facilitate automated digital processing and posting of retail or wholesale receivables.)


Claim 14 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Averyt et al. (US20060074799A1; hereinafter: “Averyt”) 
With respect to claim 14
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclosed, but Averyt teaches: creating recurring transactions from the virtual check image ([0017], the payment processing system can also be used to process recurring “virtual check” transactions and “card not present” credit card transactions. In order to process these types of transactions, typically it is necessary to have written authorization from the customer so that a recurring transaction can be set up for that customer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/ Elischer/ Fernandes with the teaching of Averyt as they relate to a system/method of processing electronic financial transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of creating recurring transactions as disclosed by Averyt for the predicated result of a user friendly system.

Claims 5 & 12 are rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Jurss (US20130198071A1; hereinafter: “Jurss”).
With respect to claim 5
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Jurss teaches: providing access for virtual check deposit to any sub-account ([0022], The first account can be linked to a plurality of sub-accounts and the user can be further prompted to select which sub-account to receive the deposit of the check or other instrument.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Jurss as they relate to a system/method of depositing electronic payments.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of depositing financial transaction into sub-account of the user as taught by Jurss for the predicated result of improved deposit systems.

With respect to claim 12
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Jurss teaches: extra charges beyond the amount written on the check ([0065], the user can be prompted on the mobile device with a notification of the current funds in the selected account or any fees or surcharges which may be incurred during the remote deposit transaction. The fee can then be subtracted from the actual check amount and is separate from any issuer applied fee. In some embodiments, at this point in the flow, the user can be presented with a display indicating the original amount of the check less any fees indicating the actual deposit amount which will be applied.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Jurss as they relate to a system/method of depositing electronic payments.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of depositing financial transaction into sub-account of the user as taught by Jurss for the predicated result of improved deposit systems.

Claim 6 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Yen et al. (US20190122206A1; hereinafter: “Yen”).
With respect to claim 6
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Yen teaches: generating of the virtual check is performed based on a QR-encoded information ([0026], The computing device 104 may be configured to execute an application program associated with an electronic wallet. The electronic wallet may be configured to generate a machine-readable code that is encoded with a one-time number…... The machine-readable code may be any type of code suitable for encoding the one-time number, such as a bar code or a quick response (QR) code, a string display of numbers or alphanumeric values, etc;  [0028], Once the one-time number is generated or otherwise identified, the computing device 104 may generate the machine-readable code and display it on a display device, where the computing system 102 may use an optical imaging device to read the machine-readable code and decode the data encoded therein. As a result, the computing system 102 may obtain the one-time number. The computing system 102 may then generate a new data value; [0032], the computing device 102 may electronically transmit the data value and any other data necessary for use in processing an electronic payment transaction (e.g., a transaction amount, account number for receipt of funds, acquiring financial institution data, etc.) to an intermediate entity, such as an acquiring financial institution or gateway processor, which may generate the transaction message and include the data value therein.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Yen as they relate to a system/method of making electronic payment.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of generating a virtual check based on QR code as taught by Yen for the predicated result of improved systems of creating a virtual check.

Claim 7 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Kelly et al. (US20050177494A1; hereinafter: “Kelly”).
With respect to claim 7
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Kelly teaches: generating a virtual check comprising generating a voided check ([0017], as a prerequisite to processing the electronic payment transaction, the check is signed and voided by the consumer.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Kelly as they relate to a system/method of processing electronic financial transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of making a void check as taught by Kelly for the predicated result of improved systems of creating a voided check.

Claim 9 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Nosek et al. (US20120041876A1; hereinafter: “Nosek”).
With respect to claim 9
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Nosek teaches: increasing the speed of transactions by making funds immediately available for verified merchants and secured- type of processing merchants (see [0015-0016].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Nosek as they relate to a system/method of processing electronic financial transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of facilitating instant availability of funds as taught by Nosek for the predicated result of user friendly system.


Claim 10 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Medina et al. (US10210522B1; hereinafter: “Medina”).
With respect to claim 10
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Medina teaches: some transactions are funded immediately and some are held for extra time to clear based on risk assessment parameters (see col.8 ln63 – col.9 ln20, In embodiments, multiple thresholds can exist. One or more thresholds can relate to partial holds of the funds, releasing some but not all of the check's value for rapid availability (e.g., partial hold threshold(s)). Another threshold can relate to holding all funds or rejecting the check (e.g., rejection threshold). In an example, three checks may be deposited. The first predominantly corresponds as expected but the payee behavior risk is elevated because they have attempted to rapidly deposit a number of “on-us” checks via RDC from accounts with which they had no previous relationship. The second lacks correspondence and includes elevated behavior risk. The third corresponds and has no elevated behavior risk. In the first case, the check score may violate a partial hold threshold, and so only one quarter of the check value is released prior to additional review. Had the first check score violated a different partial hold threshold, more or less could be released. In embodiments, the amount released can be a portion of the check value, a maximum arbitrary value for all checks ($100, $500, et cetera) or based on the value of the check (e.g., not to exceed $1,000 for checks between $5,000 and $25,000). The second check violates the rejection threshold, and as such is not paid. The third check can be paid with all funds made immediately available, or funds made available according to rules generally applicable to checks of its type.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Medina as they relate to a system/method of managing check transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of risk assessment as taught by Medina for the predicated result of a user friendly system.


Claim 13 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Gupta (US20210035073A1; hereinafter: “Gupta”).
With respect to claim 13
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Gupta teaches: importing an image of the check from other sources selected from the group consisting of email, SMS, ftp, Skype, and messengers ([0019], FIG. 2 represents an example of an email that may show up in the inbox of both payees after the payor has completed all the required information in FIG. 1 and sent the Multi-party Digital Check. As pictured below, the email displays an image of the Digital Check and a link to process the check.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Gupta as they relate to a system/method of creating digital check.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of importing a digital check via email as disclosed by Gupta for the predicated result of a user friendly system.


Claims 15 & 17 are rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Barron et al. (US8195570B1; hereinafter: “Barron”).
With respect to claim 15
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Barron teaches: billing a check writer processing fees by extracting account and routing numbers from the virtual check image and running an extra ACH transaction corresponding to the processing fee amount (see col.3 ln3-6, New rules proposed by NACHA require that a check writer agree by his/her signature to be electronically charged for return fees on checks that are returned after being processed as an ACH settlement transaction; see col,3 ln35-40, This allows the signature pad to not only provide notice to the check writer that the check will be processed in accordance with ACH processing, but also to notify the check writer via the signature pad display that a return fee will be charged to the check writer's checking account if the check is returned.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Barron as they relate to a system/method of processing electronic financial transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of billing the check writer a fee as disclosed by Barron for the predicated result of a user friendly system.

With respect to claim 17
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Barron teaches: extracting from the virtual check and storing the information related to a check writer in a database (col.4 ln39-56, As an enhancement to the receipt of a check at the point of sale device, a risk management system (e.g., a risk management system including a fraud database 154 and/or a negative database 158) can be queried when a check is presented. By optically scanning a check submitted by a customer at the point of sale device, optical character recognition technology can be utilized to obtain data values from the check corresponding to different data fields on the check. For example, optical character recognition technology can be utilized to obtain the signature, the personal information (such as address, telephone, and email information), the amount, and other such fields from the check. As one example, the obtained personal information could be compared against a risk management system to determine whether the obtained personal information corresponds to previous incidents of fraud where a perpetrator attempted to pass a check that contained the same or a portion of the same personal information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Barron as they relate to a system/method of processing electronic financial transactions.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of extracting the check information and storing it in a database as disclosed by Barron for the predicated result of a user friendly system.


Claims 11, 19 & 25 are rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Love (US20140052621A1; hereinafter: “Love”).
With respect to claim 11
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Love teaches: a partial check refund, thereby allowing a merchant to provide a partial refund to a customer upon negotiating and agreeing to additional special terms ([0027], By contrast, refunds for check payments are at the discretion of the merchant.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Love as they relate to a system/method of managing negotiable instruments, i.e., check.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of remotely depositing the check by sending a link to the payee as taught by Love for the predicated result of a user friendly system.

With respect to claim 19
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Love teaches: remotely depositing the check by sending a link to the user to process a deposit using a mobile phone ([0062], Operation 1030 entails the eVC software sending a notification via Email to Payee, whereas in operation 1040 the Payee receives the email and clicks the link to log onto the eVC Payment Platform. In operation 1050, the Payee: (i) downloads the eVC image, and then either prints the eVC check to deposit the check traditionally, prints the eVC check to scan into their Remote Deposit Capture software, or uses their Remote Deposit Capture software to upload the eVC image for deposit to the bank; or (ii) authorizes the eVC Payment Platform to deposit the eVC payment directly into their bank account.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Love as they relate to a system/method of managing negotiable instruments, i.e., check.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of remotely depositing the check by sending a link to the payee as taught by Love for the predicated result of a user friendly system.

With respect to claim 25
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Love teaches: securely uploading the image of the check to a server and assigning to the image a link or token associated with the image for extra security (see [0063].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Love as they relate to a system/method of managing negotiable instruments, i.e., check.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of remotely depositing the check by sending a link to the payee as taught by Love for the predicated result of a user friendly system.

Claims 20 & 21 are rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view of Enobakhare (US20210174315A1; hereinafter: “Enobakhare”).
With respect to claim 20
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Enobakhare teaches: remotely depositing the check with splitting payment to a plurality of merchants in accordance with the user's instructions ([0019], In other exemplary embodiments, the memory further stores instructions that when executed by the processor cause the processor to enable the payor to specify amounts to be paid to each payee and to distribute the specified amounts to each payee in the distributing step.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Enobakhare as they relate to a system/method of managing check payment.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of settling the check payment with multiple payee as taught by Enobakhare for the predicated result of a user friendly system.

With respect to claim 21
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Enobakhare teaches: remotely depositing the check by requesting extra security information to verify the identity of the user or a person depositing the check ([0014], Systems and methods are also provided for enabling electronic payee check endorsement and identity verification and for receiving payee endorsement and identify confirmation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Enobakhare as they relate to a system/method of managing check payment.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of settling the check payment with multiple payee as taught by Enobakhare for the predicated result of a user friendly system.

Claim 22 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view Hagen et al. (US20160162729A1; hereinafter: “Hagen”).
With respect to claim 22
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Hagen teaches: a 3D video face recognition of a person depositing a check and comparing it with the photo on driver's license and storing in a database for future verification (see at least [0025].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Hagan as they relate to a system/method of identity authentication.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of identity authentication based on 3-D videos and a driver license as taught by Hagan for the predicated result of a user friendly system.

Claim 24 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view Ledford et al. (US20170221066A1; hereinafter: “Ledford”).
With respect to claim 24
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Ledford teaches: choosing the most optimal route to run the transaction based on at least one of speed, cost and security via RTP or FED NOW instead of ACH processing ([0298], Real-Time Payments are Useful to Customers -  The system also provides cost savings in that it provides a less costly alternative to costly funds transfers, check cashing services and last-minute bill payments; [0111], The network 130 also is referred to as system 130 or RTP system 130 herein. Also, although represented as a single network 130, there may be more than one such networks. For example, one such network can include the RTP network and another such network can include an ACH network.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/ Fernandes with the teaching of Ledford as they relate to a system/method of managing electronic payment transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of utilizing real-time payment (RTP) for settlement transaction as taught by Ledford for the predicated result of a user friendly system.

Claim 26 is rejected under 35 U.S.C 103 as obvious over Thiele et al. (US9619789B1; hereinafter “Thiele”) in view of Elischer (US20140067661A1; hereinafter: “Elischer”) in view of Fernandes et al. (US20200065783A1; hereinafter: “Fernandes”), and further in view Haapanen et al. (US20160366240A1; hereinafter: “Haapanen”).
With respect to claim 26
The combination of Thiele, Elischer and Fernandes teaches the limitations of claim 1.  The combination does not explicitly disclose, but Haapanen teaches: offline uploading of the virtual check by allowing the user to upload the image of the check into a secondary application memory when an Internet connection is not available and upload the image at a later time to the cloud when the connection is restored ([0034], it should be noted that the terminal apparatus 101 of the user is not required to be connected to a network (e.g., Internet) or to another device (e.g., content management apparatus 102) in order to create, save or update workflows. In other words, in the case that the terminal apparatus 101 is not connected to a network or another device, the user can still create a new workflow or modify an existing one. The workflows created and saved by the user are then stored in the terminal apparatus 101. When the terminal apparatus 101 is connected to a network or another device, the user may be prompted by the content capture application 101 a to upload one or more of the saved workflows on the terminal apparatus 101 to a designated location. For example, such designated location can be the content management apparatus 102 which may store workflows created by the user in the CCMW database 103 or in a storage device (e.g., hard-disc drive) disposed of in the content management apparatus 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thiele/Elischer/Fernandes with the teaching of Haapanen as they relate to a system/method of managing captured data.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Thiele offers the embodiment of creating a virtual check.  One of ordinary skill in the art at the time the invention was made would have recognized the methods of creating a virtual check as disclosed by Thiele to the systems of uploading captured content along with user specific metadata as taught by Haapanen for the predicated result of a user friendly system.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                           10/22/2022

/JAMES D NIGH/Senior Examiner, Art Unit 3685